ORDER
PER CURIAM.
Gregory Anderson appeals from his convictions of one count of the class C felony of statutory rape in the second degree, Section 566.034, two counts of the class C felony of statutory sodomy in the second degree, Section 566.064, three counts of the class D felony of incest, Section 568.020, and one count of the class C felony of sexual misconduct involving a child by indecent exposure, Section 566.083 (RSMo 2012). We affirm.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).